United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2283
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                 Adjoni Archambault, also known as Adjoni Jones

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                    for the District of South Dakota - Aberdeen
                                   ____________

                              Submitted: May 14, 2018
                                Filed: July 10, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Adjoni Archambault appeals the sentence imposed after her supervised release
was revoked for a second time. In 2014, Archambault was sentenced to 18 months
in prison and five years of supervised release after she pleaded guilty to one count of
distributing a controlled substance. In 2015, she was on supervised release when she
hitchhiked about 300 miles to another part of South Dakota without alerting her
probation officer. As a result, her supervised release was revoked and she was
returned to custody for ten months. She was released in 2016 and began a new two-
year term of supervised release. In 2017, Archambault’s supervised release was again
revoked after she admitted to five drug-related violations. The district court1
sentenced Archambault to 24 months in prison followed by 24 months of supervised
release. Archambault appeals.

     Archambault argues that the district court committed procedural error by
improperly relying on a fact not supported by the record. Prior to sentencing,
Archambault wrote the court a letter. The district court remarked:

      [S]he writes a very good letter. She obviously has some intelligence, but
      she is a drug addict. And, of course, here she has absconded. So, I
      mean, people are trying to help her, and she runs away, probably
      because she is under the influence of drugs again; but we can’t help her
      if she runs away from the treatment center.

Archambault claims that she never absconded during her second term of supervised
release, nor was there evidence she had ever run away from a treatment center.
Archambault did not make this objection to the district court, so we review for plain
error. See United States v. Stokes, 750 F.3d 767, 771 (8th Cir. 2014) (plain error
standard of review).

      We see no plain or obvious error. Archambault absconded during her first term
of supervised release—a fact she does not contest. And when she absconded,
Archambault was struggling with drug addiction, just as she was at the time of her
second revocation hearing. Taken in context, the district court statements can be
reasonably construed as responsive to Archambault’s request for inpatient drug


      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                         -2-
treatment. Archambault argued that her addiction was a reason for treatment, not
prison; but the district court expressed its belief that, given her history, Archambault
would be resistant to treatment. Of note, later in the hearing, the district court
referred again to her absconding. In that context, it is clear the court was referring
to Archambault’s conduct during her first term of supervision.

       Moreover, even if the district court did rely on an unsupported fact, which we
doubt, Archambault has not shown that doing so affected her substantial rights. See
United States v. Kent, 531 F.3d 642, 655–56 (8th Cir. 2008) (“In order to affect
substantial rights, the error must have been prejudicial. An error is prejudicial if the
defendant shows a reasonable probability that, but for the error claimed, the result of
the proceeding would have been different.” (cleaned up)). The district court properly
relied on uncontested record evidence when it rejected Archambault’s request for a
sentence that prioritized treatment over imprisonment. The court explained that
Archambault “has a lengthy substance abuse history and continues to abuse
controlled substances,” and “[t]here is no indication that she has changed her criminal
history or social networks.” The court also noted its concern that Archambault had
begun using methamphetamine “almost immediately” after being released, and that
this was Archambault’s second revocation. Given these facts, there is no reasonable
probability the district court would have imposed a shorter sentence.

       Archambault also argues that the district court imposed a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (noting that one way a district court abuses its discretion is by giving
significant weight to an improper or irrelevant factor). But as discussed above, the
district court did not give undue weight to an improper factor; and it adequately
considered Archambault’s request for a lower sentence.

      The judgment of the district court is affirmed.
                     ______________________________

                                          -3-